Citation Nr: 0831867	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Education Assistance under 
Chapter 35, Title 38, United States Code (Chapter 35).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He died in March 2001.  The appellant is the widow of 
the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2008, the appellant appeared 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge at the RO.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the time of her June 2008 hearing, the appellant submitted 
three lay statements in support of her claim which noted that 
the veteran had served in Vietnam during his period of active 
service.  In correspondence dated in June 2008 the veteran's 
sister asserted that he had been sent to Vietnam in the 
summer of 1969 (The available service department records, 
however, indicate he served in Okinawa from July 1968 to 
August 1969 as a general warehouseman with no evidence of 
visitation to Vietnam).  The appellant indicated that she was 
not waiving review by the office of original jurisdiction.  
The appellant testified that she wanted to have the case 
remanded to the RO/AMC so that it could first review this 
evidence for this claim.  Given this request, the case must 
be remanded to the RO/AMC for initial review and 
consideration.  38 C.F.R. § 20.1304 (2007).

The appellant also testified that the veteran had been in 
receipt of social security disability benefits during his 
lifetime.  The records associated with this claim, if 
available, should be obtained to assist the appellant in 
substantiating her claim.  The Board notes the veteran's 
death certificate shows he died in March 2001 at the Baptist 
Medical Center in Birmingham, Alabama.  The medical records 
documenting his final treatment have not been obtained.  
Therefore, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
appellant identify all VA and non-VA 
medical care providers from whom the 
veteran received treatment prior to his 
death in March 2001.  If any new 
treatment sources are named in this 
regard, the appellant should be advised 
to submit records of such treatment or to 
provide the information necessary for VA 
to obtain these records for her.  
Appropriate action should be taken to 
obtain the veteran's final treatment 
records from the Baptist Medical Center.  

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the veteran's Social Security 
Administration disability determination, 
as well as all associated medical 
records.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of any evidence 
received sine the March 2007 supplemental 
statement of the case.  All applicable 
laws and regulations should be 
considered.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

